PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/070,575
Filing Date: 14 Oct 2020
Appellant(s): LEAR CORPORATION



__________________
James W. Proscia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 31, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 13, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that modification of the pivot stud of the Admitted Prior Art to have the known rounded star shape shown in Schmitz or Roth is conclusory because the star-shaped portions of Schmitz and Roth are on drive components which rotate, there is no express teaching in the references that their star shape provides a more stable connection or that the shape resists an application of torque.  The Office disagrees.  As stated in the Final Rejection, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
The rounded star-shaped ends of the shafts in both Schmitz and Roth are used to couple the shaft to another element such that the rotation of the shaft may be transferred without slippage.  One having ordinary skill in the art using common sense and engineering judgement would plainly understand from the figures that the shape is employed to provide a more stable connection preventing slippage.  
“KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony…. Thus, in appropriate cases, the ultimate inference as to the existence of a motivation to combine references may boil down to a question of "common sense."  (MPEP 2143(I)(A); Wyers v. Master Lock Co., 616 F.3d 1231, 1240).

An express teaching as to the use of the rounded star shape in Schmitz and Roth is not required and one having ordinary skill in the art would understand the benefits of using the rounded star shape on other similar connections in or on a vehicle backrest.  The use of the rounded star-shaped connection is considered use of a known technique to improve similar devices in the same way and would have been obvious to try to yield a predictable result of greater stability and lesser slippage of the connection.  The fact that the shape is provided on a drive shaft of a vehicle seatback instead of a pivot stud of a vehicle seatback does not render its use nonobvious.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." (MPEP 2145(II); Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).
Appellant’s contention that Schmitz and Roth fails to suggest that the rounded star-shaped portion is “used to resist a torque that causes wear” is therefore both erroneous and immaterial because this requirement is not present in the claim.  Appellant imputes both that the pivot stub does not rotate and that the shape is used to resist wear simply into the claim based on the recitation that “the hinge component is configured to be attached to a vehicle body.”  This is merely intended use language and Appellant is attempting to read the specification into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        Conferees:

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                                        
/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.